DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. Claims 1, 4, 5, 7, 9, 12, 13, 15, and 18 are amended. This is a Final Office Action in response to Arguments and Amendments filed 3/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Election/Restrictions
Applicant's election with traverse of the Election to Species requirements in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the claims are not mutual exclusive.  This is persuasive and the restriction requirement has been withdrawn and all the claims have been examined in the instant Office Action. 
Specification
The amendment to the title is acceptable. 
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 	On pages 8-9, Applicant argues in response to the 103 rejection. Applicant argues that the teaching reference Narula – used to teach the limitation of controlling/changing operation of a vehicle component based on a calculated overuse/underuse difference – does not disclosed the claimed subject matter. Applicant Argues that Narula only discloses adjusting a running clearance of the brake based on a current state of wear. Applicant further argues that the current state of wear in Narula indicates the use of a particular component at a given time but is not related to an overuse/underuse difference. It is noted that Long teaches determining an overuse/underuse difference. Long merely does not teach the change in operation of a component based on its determined overuse/underuse difference. Narula is used to teach that changing operation of a vehicle component in response to a determined wear characteristic (i.e. changing the running clearance of a brake in response to a wear determination is changing how the brake operates in that its braking characteristics will change because the running clearance has changed). Therefore, the current combination of references are still found to teach the claimed subject matter.	On page 10, Applicant argues in response to the 101 rejection. Applicant argues that the claims are not drawn to a mathematical process as argued on p. 4 of the Office Action.  It is noted that the 101 rejection lists all the limitations of the independent claims and considers each as to whether they are a mental process and/or a mathematical process. Limitations c) and d) were found to be both a mental process and a mathematical process. Applicant does not argue as to why those particular limitations are not mathematical processes; therefore, it is unclear how to respond. Applicant broadly states that the claims are not drawn to a mental process. Each limitation is examined and treated in detail in the 101 rejection. Without a reasoned response as to how each analysis is not a mental process, it is unclear how to respond. Applicant argues that the operation of a vehicle component is a practical application. The limitation drawn to vehicle component operation is treated as an additional element and is not considered a practical integration of the abstract idea detailed in the 101 rejection. Without a reasoned argument responding to the analysis of the above additional element, it is unclear how to respond.     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mathematical process without significantly more. The claim(s) recite(s) (Claim 1 is cited; however, the rejection applies to the substantively equivalent limitations of Claim 9):	(a) determining an operating age of a vehicle component, the operating age indicating a duration of use of the vehicle component;
	(b) determining a wear growth rate of the vehicle component;
	(c) determining a projected wear of the vehicle component using the operating age and the wear growth rate of the vehicle component;
	(d) determining an overuse difference or an underuse difference for the operating age of the vehicle component, both the overuse difference and the underuse difference determined as a difference between an accumulated wear of the vehicle component and the projected wear of the vehicle component; and
	(e) changing operation of the vehicle component based on the overuse difference or the underuse difference that is determined.		Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “one or more processors” in Claim 15. That is, other than reciting “one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, step (a) may be an operator recalling how long the component has been in operation. Similarly, limitation (b), covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for “one or more processors” language, step (b) encompasses an operator recalling the factory-determined wear growth rate. Similarly, limitation (c) is a process that covers performance of the limitation in the mind. For example, the operator may multiply the growth rate by the age to obtain the projected wear at the current time. For the same reason, the limitation is also rejected as a mathematical operation. Similarly, limitation (d) may be a mental process of subtracting the actual wear– obtained or measured by the operator – from the projected wear. For the same reason, the limitation is also rejected as a mathematical operation.	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of one or more processors (Claim 15 – using a computer to perform steps a)-d). The computer is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Limitation (e) is an additional element, but merely generally links the use of the judicial exception to a particular technological environment (i.e. using the results of analysis to generically control a component). Moreover, the controlling itself is post-solution activity and merely uses the results of the abstract idea generically and on a high level to control a vehicle component. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For the displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. Limitation (e) is likewise rejected under the same rationale as in Step 2A, Prong Two. Moreover, as is Electric Power Group, the instant limitation merely attempts to limit the application of the abstract idea to a generic controlling of a vehicle component. Wear analysis may be performed, as claimed, for any number of technical fields and need not be limited to the vehicle component field. Moreover, Narula et al. (US 2015/0047929 A1) [0049] teaches that this limitation was conventional and well-known in the field before the effective filing date of the claimed invention. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 2-8 and 10-16 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and 9, respectively, and for failing to cure the deficiencies listed above.		Claims 2 and 10 merely recite further abstract ideas of determining the wear growth rate, projected wear, and the over/underuse difference for different operating ranges. Just as in the independent claims, a human mind may perform any number of determinations of variables for a range of operating conditions. The claims do not recite any additional elements.	Claims 3 and 11 further narrow the additional element of limitation (e); however, the same rationale used to reject limitation (e) equally applies to the further narrowing in the dependent claims.	Claims 4 and 12 recite a limitation of determining an available additional usage of the vehicle component, which a human mind may determine based on experience and memory. The controlling step is an additional element; however, it is rejected under the same rationale as limitation (e) in the independent claims.	Claims 5 and 13 recite a limitation of determining an available additional usage of the vehicle component, which a human mind may determine based on experience and memory. The claims do not recite any additional elements.	Claims 6, 7, 14, and 15 recite limitation drawn to determining variables in particular formats, all of which a human mind may comprehend and remember. The claims do not recite any additional elements.	Claims 8 and 16 recite limitations drawn to applying a fact to the projected wear based on maintenance history. A human mind may apply factors based on a maintenance history (e.g. this part was repaired X years ago, so I will weight it less). Moreover, it is a mathematical function. The claims do not recite any additional elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2005/0143956 A1) in view of Narula et al. (US 2015/0047929 A1).
As per Claim 1, Long et al. discloses a method comprising: 	determining an operating age of a vehicle component, the operating age indicating a duration of use of the vehicle component ([0138] Two Years is the actual operating age); 	determining a wear growth rate of the vehicle component (Figs. 8-10; The slope of the graphs); 	determining a projected wear of the vehicle component using the operating age and the wear growth rate of the vehicle component ([0134, 0138, 0142] Using the actual age and the curve describing the wear growth for the expected operating life of the component); 	determining an overuse difference or an underuse difference for the operating age of the vehicle component, both the overuse difference and the underuse difference determined as a difference between an accumulated wear of the vehicle component and the projected wear of the vehicle component ([0134, 0138, 0142]; Determining that the component is, for example, is worn at a rate lower than predicted using the projected wear at the two year mark and the actual wear at the two year mark); and	performing maintenance operations in response to determining useful life determinations ([0096, 0143]).	Long et al. does not explicitly disclose:	changing operation of the vehicle component based on the overuse difference or the underuse difference that is determined.	However, Narula et al. teaches the known technique of adjusting operation of a component based on a determined state of wear ([0049]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long et al. to provide the aforementioned limitations taught by Narula et al. with the motivation of improving the longevity of the component.

As per Claim 2, Long et al. does not disclose the method of claim 1, wherein the wear growth rate, the projected wear, and the overuse difference or the underuse difference are determined for each of plural different operating ranges of the vehicle component.	However, Long et al. teaches that different use cases may be modeled (i.e. different operating ranges) for both determining a Theoretical profile ([0120]) and an actual use case using a set of equations (Figs. 5-6 , [0113-0129]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long et al. to provide the aforementioned limitations taught by Narula et al. with the motivation of changing the use case values, particularly in the theoretical calculations, to model wear results in different ratios of use cases (e.g. More of Use Case 1 than Use Case 2 in a subsequent calculation). It is well within the capabilities of one of ordinary skill in the art to use the same equations in Long et al. to produce different results for different use cases with the motivation of ensuring all potential use cases are analyzed for projection purposes.

As per Claim 3, Long et al. does not disclose the method of claim 2, wherein the operation of the vehicle component is controlled based on the operating range in which the vehicle component is operating and based on the overuse difference or the underuse difference associated with the operating range in which the vehicle component is operating.	However, Narula et al. teaches the aforementioned limitation ([0049]. It is noted that Long et al. discloses determining the underuse/overuse wear determination; therefore, Narula et al. modifies that aspect of Long et al. by using the known technique adjusting operation in accordance to a determined wear condition. The system would continue to operate in the range determined by Long et al. but would adjust operation based on the overuse/underuse determined by Long et al. using the technique of Narula et al.).	The motivation to combine Narula et al. with Long et al. was provided in the rejection of Claim 1.

As per Claim 4, Long et al. does not disclose the method of claim 2, further comprising: 	determining an available usage of the vehicle component associated with each of the operating ranges, wherein the operation of the vehicle component is controlled based on the operating range in which the vehicle component is operating and based on the available usage determined for the operating range in which the vehicle component is operating.	However, Narula et al. teaches the aforementioned limitation ([0049] Adjusting the running clearance reads on an available usage).	The motivation to combine Narula et al. with Long et al. was provided in the rejection of Claim 1.

As per Claim 5, Long et al. does not disclose the method of claim 1, further comprising: 	determining an available usage of the vehicle component that increases with an increasing value of the operating age of the vehicle component based on the wear growth rate and the projected wear.	However, Narula et al. teaches the aforementioned limitation ([0049] Adjusting the running clearance reads on an available usage).	The motivation to combine Narula et al. with Long et al. was provided in the rejection of Claim 1.

As per Claim 6, Long et al. discloses the method of claim 1, further comprising: 	determining the accumulated wear as an accumulated cycle history of cyclic usage of the vehicle component ([0116]).

As per Claim 7, Long et al. discloses the method of claim 1, further comprising: 	determining the accumulated wear as a history of wear for each of different operating ranges of the vehicle component (Fig. 6; different wear to components for different operating ranges).
Regarding Claim(s) 9-15: all limitations as recited have been analyzed with respect to Claim(s) 1-7, respectively. Claim(s) 9-15 pertain(s) to an apparatus corresponding to the method of Claim(s) 1-7. Claim(s) 9-15 do/does not teach or define any new limitations beyond Claim(s) 1-7, therefore is/are rejected under the same rationale.

As per Claim 17, Long et al. discloses a method comprising: 	determining an operating age of a vehicle component ([0138] Two Years is the actual operating age); 	determining a projected wear values of the vehicle component for each of plural different operating ranges of the vehicle component, each of the projected wear values determined using the operating age and a wear growth rate of the vehicle component associated with the corresponding operating range component ([0134, 0138, 0142] Using the actual age and the curve describing the wear growth for the expected operating life of the component); 	determining an accumulated wear value of the vehicle component for each of the operating ranges, each of the accumulated wear values determined based on usage of the vehicle component within the corresponding operating range ([0134, 0138, 0142] The Actual Component Usage);	performing maintenance operations in response to determining useful life determinations ([0096, 0143]).	Long et al. does not explicitly disclose:	controlling operation of the vehicle component based on which of the operating ranges that the vehicle component is operating within and a difference between the projected wear value and the accumulated wear value associated with the operating range in which the vehicle component is operating.	However, Narula et al. teaches the known technique of adjusting operation of a component based on a determined state of wear ([0049]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long et al. to provide the aforementioned limitations taught by Narula et al. with the motivation of improving the longevity of the component.
	Long et al. does not explicitly disclose that the aforementioned limitations are determined for a plurality of different operating ranges.	However, Long et al. teaches that different use cases may be modeled (i.e. different operating ranges) for both determining a Theoretical profile ([0120]) and an actual use case using a set of equations (Figs. 5-6 , [0113-0129]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long et al. to provide the aforementioned limitations taught by Narula et al. with the motivation of changing the use case values, particularly in the theoretical calculations, to model wear results in different ratios of use cases (e.g. More of Use Case 1 than Use Case 2 in a subsequent calculation). It is well within the capabilities of one of ordinary skill in the art to use the same equations in Long et al. to produce different results for different use cases with the motivation of ensuring all potential use cases are analyzed for projection purposes.

As per Claim 18, Long et al. discloses the method of claim 17, further comprising: 	determining an available usage of the vehicle component for at least one of the operating ranges that increases with an increasing value of the operating age of the vehicle component based on the wear growth rate and the projected wear.	However, Narula et al. teaches the aforementioned limitation ([0049] Adjusting the running clearance reads on an available usage).	The motivation to combine Narula et al. with Long et al. was provided in the rejection of Claim 1.

As per Claim 19, Long et al. discloses the method of claim 17, further comprising: 	determining the accumulated wear for at least one of the operating ranges as an accumulated cycle history of cyclic usage of the vehicle component ([0116]).


Claims 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2005/0143956 A1) in view of Narula et al. (US 2015/0047929 A1) further in view of Utaka et al. (US 2005/0192696 A1).
As per Claim 8, Long et al. does not disclose the method of claim 1, further comprising: 	applying an acceleration factor or a deceleration factor to the projected wear based on a maintenance history of the vehicle component.	However, Utaka et al. teaches the known technique of predicting degradation of a component based on maintenance history information (Claim 3; Any change in the prediction of the wear would read on acceleration or deceleration).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long et al. to provide the aforementioned limitations taught by Utaka et al. with the motivation of improving the efficiency of maintaining the components.
Regarding Claim(s) 16: all limitations as recited have been analyzed with respect to Claim(s) 8, respectively. Claim(s) 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 8. Claim(s) 16 do/does not teach or define any new limitations beyond Claim(s) 1-8, therefore is/are rejected under the same rationale.
As per Claim 20, Long et al. does not disclose the method of claim 17, further comprising: 	applying an acceleration factor or a deceleration factor to at least one of the projected wear values based on a maintenance history of the at least one of the projected wear values.	However, Utaka et al. teaches the known technique of predicting degradation of a component based on maintenance history information (Claim 3; Any change in the prediction of the wear would read on acceleration or deceleration).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long et al. to provide the aforementioned limitations taught by Utaka et al. with the motivation of improving the efficiency of maintaining the components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619